Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remar021ks filed 12/3/2 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 12-13, that: In contrast to the claims, Applicant submits that Iwata deliberately uses a range modulation wheel (the RMW) to enlarge the Bragg peak and generate a columnar irradiation field. Iwata … 
Iwata at [0080] (emphasis added). Thus, Applicant submits that the disclosure of lwata' s RMW is unrelated to the instant claims wherein, in a treatment planning system, a beam is split into sub-beams, which are associated with range shifter settings, before being optimized to determine a treatment plan.

3.	In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Applicant’s claims claim “comprising”. See MPEP 2111.03, Transitional Phrases, I. COMPRISING, The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Therefore the claims do not necessarily preclude the additional use of a RMW.  Also, Iwata (US 20110240874 A1) discloses (fig. 2) beam irradiation with a range shifter (9) and without a range modulation wheel (RMW) (fig. 2, range shifter 9, electromagnets 5, 6, 7, 8) [0037-0039].    
Additionally, FUJIMOTO et al. (US 20140031602 A1) discloses active scanning/discrete stop and shoot [0044-0045] (Note, active scanning as defined in applicant’s spec, para. [0024]) of a beam that is optimized to sub-beams that are irradiated to different energy levels via a  
Further, as relevant background information, the reference, Pedroni (US 20080023644 A1), discloses beam delivery via a "discrete" spot scanning method (a "step-and-shoot" method), see [0014].   Pedroni discloses that a discrete method is a step and shoot method. Applicant’s specification [0024] defines their active scanning technique as a step-and-shoot scanning technique.   Therefore the discrete step and shoot scanning (figs. 5-6) [0044-0045] of FUJIMOTO is an active scanning technique in accordance with applicant’s definition thereof.
See, applicant’s specification, para. [0024 Note The ion beam treatment technique used is an active scanning technique. Some non-limiting examples of active scanning techniques, for which the systems and methods presented herein may advantageously be used, are step-and-shoot scanning, line scanning and raster scanning (also referred to as quasi-discrete scanning).].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 7, 9-11, and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwata (US 20110240874 A1) in view of Fujimoto et al. (US 20140031602 A1).
     	Regarding claim 1, Iwata discloses a system for determining a treatment plan in active ion beam treatment using ,  to minimize unwanted dose, while maintaining or improving target dose coverage of a target volume [0044] (reference’s claim 14 Note minimizing unwanted dose and improving target dose are standard goals of treatment planning), comprising:
- a data processor (33) (reference’s claim 14 Note a data processor is implicitly comprised as a standard part of planning systems and is inherent); and 
- a memory (in/of 33) , said memory containing instructions executable by said data processor (reference’s claim 14 Note a memory is implicitly comprised as a standard part of planning systems and is inherent);
wherein the data processor is configured to, for each of at least one delivery direction (figs. 5a-5d; 43a-43d):
- define a first beam (1) [0045] and define a second beam (1 at a different time, at least) to be optimized to be optimized by the data processor of the system [0049]; 
- split said first beam [0045] “by the data processor” [0049] into at least two sub-beams (Note the beam “1” is “split” , temporally at least , into sub-beams of differing end point target interaction qualities, due at least in part to different range shifter beam attenuation values) (fig. 5a-5D, 44a-44D) (figs. 9 and 13; sub-beams to either range shifter 9a or 9b (fig. 12; sub-beams to either RMW (Range Modulation Wheel) 35a/66a or 35b/66b)  [0045 Note the columnar irradiation fields are created by sub beams having different energy]  and define a set of sub-beams, comprising said at least two sub-beams of the first set of sub-beams, wherein each of the sub-beams of the first set of sub-beams inherits at least the following beam properties from the beam; an isocenter; a gantry angle; and a couch angle  [0080 Note it is indicated that each 
- split said second beam (1 at a different time, at least) by the data processor into at least two sub-beams and define a second set of sub-beams, comprising said at least two sub-beams of the second set of sub-beams, wherein each of the sub-beams of the second set of sub-beams inherits at least the following second beam properties from the second beam: an isocenter; a gantry angle; a couch angle,  [0080 Note it is indicated that each sub-beam creating an irradiation field is emitted from the same point, i.e. at the same isocenter, at the same gantry angle and at the same couch position] 
the first beam properties different from the second beam properties (Abstract Note gantry can rotate, and apply beam from differing angles, therefore the first and second beam properties can be different (i.e. not identical));
- associate a first sub-beam of the first set of sub-beams, from the set of at least two sub-beams of the first set of sub-beams, with a first range shifter setting [0079-0080 Note a first sub beam is associate with e.g. a thin portion of a blade] [0039]; and
- associate a second sub-beam of the first set of sub-beams, from the set of at least two sub-beams of the first set of sub-beams, with a second range shifter setting, different from the first range shifter setting [0079-0080 Note a first sub beam is associate with e.g. a thick portion of a blade] [0039]; 
- associate a first sub-beam of the second set of sub-beams, from the set of at least two sub-beams of the second set of sub-beams, with a third range shifter setting (of 9) [0039];
- associate a second sub-beam of the second set of sub-beams, from the set of at least two sub-beams of the second set of sub-beams, with a fourth range shifter setting (of 9);, different from the third range shifter setting [0039 Note various/differing range shifter settings for the beam]; 
- optimize the first set of sub-beams and the second set of sub-beams to determine the treatment plan [0039] [0044] [0049] (reference’s claim 14 Note minimizing unwanted dose and improving target dose are standard goals of treatment planning); 
[0039] [0044-0045] 
[0049] 
[0079-0080] 
	(reference’s claim 14.);
[0103] 
(abstract).
 	But Iwata fails to disclose using an active spot-scanning technique.
    	Fujimoto, however, discloses a system for determining a treatment plan [0065] [0019] in active ion
beam treatment using an active spot-scanning technique [0044], to minimize unwanted dose, while
maintaining or improving target dose coverage of a target volume [0065] [0019], comprising:
- a data processor (fig. 3; 312, 313, 314, 315, 501) ; and 
- a memory (fig. 3; 312, 313, 314, 315, 501), said memory containing instructions executable by said data processor;
wherein the data processor is configured to, for each of at least one delivery direction:
- define a first beam to be optimized and define a second beam (805 at a different time, at least) to be optimized by the data processor of the system (fig. 3; 312, 313, 314, 315, 501);
- split said first beam “by the data processor” into at least two sub-beams (via different beam range shifter settings, different beams/sub-beams of the first set of sub-beams are temporally generated (at different times), per [0049]) [0065]) and define a
of the first set of sub-beams, comprising said at least two sub-beams,   
- split said second beam by the data processor into at least two sub-beams and define a second set of sub-beams, comprising said at least two sub-beams of the second set of sub-beams, wherein each of the sub-beams of the second set of sub-beams inherits at least the following second beam properties from the second beam: an isocenter; a gantry angle; a couch angle, the first beam properties [0039 Note it is indicated that each sub-beam is/can be emitted from the same point, i.e. at the same isocenter, at the same gantry angle and at the same couch position] different from the second beam properties [0039 Note gantry can rotate, and apply beam from differing angles, therefore the first and second beam properties can be different (i.e. not identical)];
- associate a first sub-beam of the first set of sub-beams, from the set of at least 
two sub-beams of the first set of sub-beams, with a first range shifter setting (figs. 5-6; not illustrated) [0049] (figs. 5-6; at beam spots 804 in plane 802, and at beam spots 902 in plane 901) [0046-0049] (via different beam range shifter settings, different beams/sub-beams are temporally generated (at different times), per [0049]) [0065]);  ; 
- associate a second sub-beam of the first set of sub-beams, from the set of at least two sub-beams of the first set of sub-beams, with a second range shifter setting, different from the first range shifter setting (figs. 5-6; not illustrated) [0049] (figs. 5-6; at beam spots 804 in plane 802, and at beam spots 902 in plane 901 indicate differing range shifter settings) [0046-0049] (via different beam range shifter settings, different beams/sub-beams are temporally generated (at different times), per [0049]) [0065]); and;
- associate a first sub-beam of the second set of sub-beams, from the set of at least two sub-beams of the second set of sub-beams, with a third range shifter setting [0049] (figs. 5-6; at beam spots 804 in plane 802, and at beam spots 902 in plane 901 indicate differing range shifter settings) [0046-0049];;
- associate a second sub-beam of the second set of sub-beams, from the set of at least two sub-beams of the second set of sub-beams, with a fourth range shifter setting, different from the third range shifter setting [0049] (figs. 5-6; at beam spots 804 in plane 802, and at beam spots 902 in plane 901 indicate differing range shifter settings) [0046-0049];; and
- optimize the first set of sub-beams and the second set of sub-beams to determine the treatment plan [0049] [0065] [0019].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Iwata, with the claimed spot scanning treatment beams (per range shifter settings, at least) optimization, as taught by Fujimoto, to use by combining prior art beam scanning and optimization configurations/techniques according to known spot scanning and optimization methods to yield predictable results (i.e., decreased irradiation of healthy tissue).

     	Regarding claim 7, Iwata discloses a method for determining a treatment plan in active ion beam treatment using , to minimize unwanted dose, while maintaining or improving target dose coverage of a target volume [0044] (reference’s claim 14 Note minimizing unwanted dose and improving target dose are standard goals of treatment planning), the method comprising: 
for each of at least one delivery direction (figs. 5a-5d; 43a-43d):
- defining by at least one processor a first beam (1) [0045] and defining a second beam (1 at a different time at least) to be optimized to be optimized to determine the treatment plan [0049];  
- splitting said first beam [0045] “by the at least one processor” [0049] into at least two sub-beams of the first set of sub- beams (Note the beam “1” is “split” , temporally at least , into sub-beams of differing end point target interaction qualities, due at least in part to different of the first set of sub- beams inherits at least the following beam properties from the beam; an isocenter; a gantry angle; and a couch angle [0080 Note it is indicated that each sub-beam creating a irradiation field is emitted from the same point, i.e. at the same isocenter, at the same gantry angle and at the same couch position];
- splitting said second beam (1 at a different time, at least) by the data processor into at least two sub-beams and define a second set of sub-beams, comprising said at least two sub-beams of the second set of sub-beams, wherein each of the sub-beams of the second set of sub-beams inherits at least the following second beam properties from the second beam: an isocenter; a gantry angle; a couch angle,  [0080 Note it is indicated that each sub-beam creating an irradiation field is emitted from the same point, i.e. at the same isocenter, at the same gantry angle and at the same couch position] the first beam properties different from the second beam properties (Abstract Note gantry can rotate, and apply beam from differing angles, therefore the first and second beam properties can be different (i.e. not identical));
- associating a first sub-beam of the first set of sub-beams, from the set of at least two sub-beams of the first set of sub-beams, with a first range shifter setting [0079-0080 Note a first sub beam is associate with e.g. a thin portion of a blade] [0039];
- associating a second sub-beam of the first set of sub-beams, from the set of at least two sub-beams of the first set of sub-beams, with a second range shifter setting, different from the first range shifter setting [0079-0080 Note a first sub beam is associate with e.g. a thick portion of a blade] [0039]; and 
- associating a first sub-beam of the second set of sub-beams, from the set of at least two sub-beams of the second set of sub-beams, with a third range shifter setting (of 9) [0039];
- associating a second sub-beam of the second set of sub-beams, from the set of at least two sub-beams of the second set of sub-beams, with a fourth range shifter setting (of 9) [0039];, different from the third range shifter setting [0039 Note various/differing range shifter settings for the beam]; 
optimizing the first set of sub-beams and the second set of sub-beams to determine the treatment plan [0039] [0044] [0049] (reference’s claim 14 Note minimizing unwanted dose and improving target dose are standard goals of treatment planning);
[0039] [0044-0045] 
[0049] 
[0079-0080] 
	(reference’s claim 14.);
[0103] 
(abstract).
	But Iwata fails to disclose using an active spot-scanning technique.
    	Fujimoto, however, discloses a system/method for determining a treatment plan [0065] [0019] in active ion
beam treatment using an active spot-scanning technique [0044], to minimize unwanted dose, while
maintaining or improving target dose coverage of a target volume [0065] [0019], comprising:
for each of at least one delivery direction::
- defining by a data processor (fig. 3; 312, 313, 314, 315, 501) a beam to be optimized to determine the treatment
plan; and 

wherein the data processor is configured to, for each of at least one delivery direction:
- define a first beam to be optimized and define a second beam (805 at a different time, at least) to be optimized by the data processor of the system (fig. 3; 312, 313, 314, 315, 501);
- splitting said first beam “by the data processor” into at least two sub-beams (via different beam range shifter settings, different beams/sub-beams of the first set of sub-beams are temporally generated (at different times), per [0049]) [0065]) and define a
set of sub-beams of the first set of sub-beams, comprising said at least two sub-beams,   
- splitting said second beam by the data processor into at least two sub-beams and define a second set of sub-beams, comprising said at least two sub-beams of the second set of sub-beams, wherein each of the sub-beams of the second set of sub-beams inherits at least the following second beam properties from the second beam: an isocenter; a gantry angle; a couch angle, the first beam properties [0039 Note it is indicated that each sub-beam is/can be emitted from the same point, i.e. at the same isocenter, at the same gantry angle and at the same couch position] different from the second beam properties [0039 Note gantry can rotate, and apply beam from differing angles, therefore the first and second beam properties can be different (i.e. not identical)];
- associating a first sub-beam of the first set of sub-beams, from the set of at least 
two sub-beams of the first set of sub-beams, with a first range shifter setting (figs. 5-6; not illustrated) [0049] (figs. 5-6; at beam spots 804 in plane 802, and at beam spots 902 in plane 901) [0046-0049] (via different beam range shifter settings, different beams/sub-beams are temporally generated (at different times), per [0049]) [0065]); 
- associating a second sub-beam of the first set of sub-beams, from the set of at least two sub-beams of the first set of sub-beams, with a second range shifter setting, different from and;
- associating a first sub-beam of the second set of sub-beams, from the set of at least two sub-beams of the second set of sub-beams, with a third range shifter setting [0049] (figs. 5-6; at beam spots 804 in plane 802, and at beam spots 902 in plane 901 indicate differing range shifter settings) [0046-0049];;
- associating a second sub-beam of the second set of sub-beams, from the set of at least two sub-beams of the second set of sub-beams, with a fourth range shifter setting, different from the third range shifter setting [0049] (figs. 5-6; at beam spots 804 in plane 802, and at beam spots 902 in plane 901 indicate differing range shifter settings) [0046-0049];; and
- optimizing the first set of sub-beams and the second set of sub-beams to determine the treatment plan [0049] [0065] [0019].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Iwata, with the claimed spot scanning treatment beams (per range shifter settings, at least) optimization, as taught by Fujimoto, to use by combining prior art beam scanning and optimization configurations/techniques according to known spot scanning and optimization methods to yield predictable results (i.e., decreased irradiation of healthy tissue).

     	Regarding claims 3 and 9, Iwata discloses that wherein, for each of the at least one delivery direction (figs. 5a-5d; 43a-43d), the first range shifter setting indicates a first thickness of a range shifter of a first material having a particular density [0079-0080 Note a first sub beam is associate with e.g. a thick portion of a blade];, and the second range shifter setting indicates a 
[0079-0080].

     	Regarding claim 4, Iwata discloses that the data processor (33) (reference’s claim 14 Note a data processor is implicitly comprised as a standard part of planning systems and is inherent) is configured to, as a part of optimizing [0049] the first set of sub-beams and the second set of sub-beams to determine a treatment plan, optimize [0049] t set of sub-beams of each of the first set of sub-beams and the second set of sub-beams  based on an optimization objective unique [0049] (the target position and/or dose for that beams target area) to the first set of sub-beams and the second set of sub-beams [0049] (the target position and/or dose for that beams target area)
[see [0049] Note columnar irradiation fields created by sub-beam sets should not overlap, see [0049] This requirement, i.e. this optimization objective applies to both the unique sub-beams and the sub-beam sets.].
Regarding claim 5, Iwata discloses that the data processor (33) (reference’s claim 14 Note a data processor is implicitly comprised as a standard part of planning systems and is inherent)  is configured to, as a part of optimizing [0049] the first set of sub-beams and the second set of sub-beams  to determine a treatment plan, optimize [0049] at least one sub-beam in the first set of sub-beams based on an optimization objective unique [0049] (the target position and/or dose for that beams target area) to that sub-beam within the first set of sub-beams and optimize at least one sub-beam in the second set of sub-beams based on an optimization objective unique to that sub-beam within the second set of sub-beams [0049] (the target position and/or dose for that beams target area)
[see [0049] Note columnar irradiation fields created by sub-beam sets should not overlap, see [0049] This requirement, i.e. this optimization objective applies to both the unique sub-beams and the sub-beam sets.].

     	Regarding claim 10, Iwata discloses that the step of optimizing [0049] the first set of sub-beams and the second set of sub-beams  to determine a treatment plan comprises optimizing [0049]  at least one set of sub-beams of each of the first set of sub-beams and the second set of sub-beams based on an optimization objective unique [0049] (the target position and/or dose for that beams target area) to the first  set of sub-beams and the second set of sub-beam [0049] (the target position and/or dose for that beams target area).
     	Regarding claim 11, Iwata discloses that the step of optimizing [0049] the first set of sub-beams and the second set of sub-beams  to determine a treatment plan comprises optimizing [0049] the first set of sub-beams in a set of sub-beams based on an optimization objective unique [0049] (the target position and/or dose for that beams target area) to that sub-beam within the set of sub-beams and optimizing at least one sub-beam in the second set of sub-beams based on an optimization objective unique to that sub-beam within the second set of sub-beams [0049] (the target position and/or dose for that beams target area).


Moreover, regarding claim 14, Fujimoto discloses wherein the active spot-scanning technique is one of step-and-shoot scanning [0044];, line scanning [0044];, or raster scanning [0044]; and is obvious for the reasons discussed supra with reference to claim 7, see previous.


(s) 2, 6, 8, 12 and 15-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwata (US 20110240874 A1) in view of Fujimoto et al. (US 20140031602 A1) hereinafter “the combined references”, as applied to claims 1 and/or 7 above, and further in light of Fujimaki et al. (US 20070252093 A1).
Regarding claims 2 and 8, Iwata discloses first and second range shifters (9a and 9b and/or RMW (Range Modulation Wheel) 35a/66a or 35b/66b) and the elements of claims 1 and 7, see previous.
     	But the combined references fail to disclose wherein the second range shifter setting corresponds to no range shifter.
    	Fujimaki, however, discloses a range shifter (fig. 4, 40) that also has a second range shifter setting that corresponds to no range shifter (openings 46 in 40)
[0043] 
[0054].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with wherein the second range shifter setting corresponds to no range shifter, as taught by Fujimaki, to use as a substitution of one known RMW range shifter setting for another (i.e.,  second range shifter setting corresponds to no range shifter) to obtain predictable deep tissue Bragg peak formation results [0054].

Regarding claims 6 and 12, Iwata discloses 



(regarding claim 12 ) Iwata discloses receiving an input parameter [0045] wherein the step of splitting said beam into a set of sub-beams is done in response to the received input parameter (fig. 5a-5c, 44a-44c) (fig. 5a-5c, 44a-44c) (figs. 9 and 13; sub-beams to either range shifter 9a or 9b (fig. 12; sub-beams to either RMW (Range Modulation Wheel) 35a/66a or 35b/66b)  [0045 Note the columnar irradiation fields are created by sub beams having different energy].
     	But the combined references fail to disclose - a first interface, configured to output graphical data corresponding to a graphical user interface on a graphical display;
- at least one second interface, configured to forward an input parameter to the data processor in response to at least one input user command input via said GUI;
wherein the data processor is further configured to receive the input parameter.
    	Fujimaki, however, discloses - a first interface (fig. 2, 54) [0067], configured to output graphical data corresponding to a graphical user interface on a graphical display;
- at least one second interface [0067], configured to forward an input parameter [0067] to the data processor (70) in response to at least one input user command input via said GUI [0067];
wherein the data processor (70) is further configured to receive the input parameter [0067] and perform the step of splitting said beam into a set of at least two sub-beams [0067] in response to the received input parameter.
[0067].
 (AIA  applications) to combine/modify the invention of the combined references, with the claimed user interface GUII input parameter system, as taught by Fujimaki, to use by combining prior art ion beam therapy systems according to known configurations and/or methods to yield predictable user interface and control results.

Moreover, regarding claim 15, Fujimaki discloses a non-transitory  computer readable medium storing a computer program,  the computer program  loadable into the memory (fig. 2, 69, 70) of at least one processor (70), the computer program comprising software for executing the method according claim 7 when the computer program is run on the at least one processor (69, 70) [0067]; and is obvious for the reasons discussed supra with reference to claim 7, see previous.
Moreover, regarding claim 16, Fujimaki discloses a non-transitory processor-readable medium (fig. 2, 69, 70), having a program recorded thereon, where the program is to make at least one processor (70) execute the method according to of claim 7 when the program is loaded into the at least one processor (fig. 2, 69, 70) [0067]; and is obvious for the reasons discussed supra with reference to claim 7, see previous.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881